Citation Nr: 9926906	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  98-16 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from October 1968 to October 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the White 
River Junction, Vermont, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's notice of 
disagreement was received in September 1998.  A statement of 
the case was mailed to the veteran in October 1998.  The 
veteran's substantive appeal was received in October 1998.  


FINDINGS OF FACT

1.  The veteran claims that he experienced a non-combat 
related stressor while hospitalized for a hernia during 
service and this claim is credible and is supported by 
records which show hospitalization during service for a 
hernia.  

2.  The veteran has been clearly diagnosed as having PTSD 
which developed due to the in-service stressor which occurred 
during his hospitalization for a hernia.   


CONCLUSION OF LAW

PTSD is due to disease or injury incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. § 3.304(f) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

At the outset, the Board notes that the veteran had active 
service from October 1968 to October 1971.  The veteran 
served in Vietnam from January 1969 to July 1970.  The record 
does not reflect that the veteran had combat service.  
Further, the veteran does not assert that he sustained a 
combat-related stressor.  In addition, the veteran does not 
contend that he suffered a personal assault during service.  
The veteran's DD-214 reflects that the veteran received the 
National Defense Service Medal, Vietnam Service Medal, 
Vietnam Campaign Medal, and the Army Commendation Medal.  The 
veteran's occupational specialty was listed as truck vehicle 
mechanic.  The veteran service medical records could not be 
located.

In adjudicating a claim for PTSD, the applicable VA 
regulation states that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1998).  
The Board notes that 38 C.F.R. § 3.304(f) has changed 
recently but the Board finds that 38 C.F.R. § 3.304(f) (1998) 
is more favorable to the veteran so his claim for service 
connection for PTSD will be considered under that version of 
the regulation.

In the case of Cohen v. Brown, 10 Vet. App. 128 (1997), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") issued directives to be 
followed in cases where the issue is service connection for 
PTSD.  The Board will briefly review these directives.  In 
sum, in the Cohen case, the Court confirmed that the evidence 
must show that the veteran has a clear diagnosis of PTSD, 
that the veteran was exposed to a stressor(s) during service 
(which may be combat or non-combat service), and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  

In the Cohen case, the Court provided distinctions between 
non-combat and combat service.  In cases of non-combat 
service, the Court indicated that 38 U.S.C.A. § 1154(b) is 
not applied.  If the veteran did not serve in combat and his 
stressor is therefore, not combat-related, the Court 
indicated that the veteran's own lay testimony is 
insufficient to establish the occurrence of the stressor and 
must be corroborated by credible supporting evidence.  The 
Cohen case indicated that credible supporting evidence 
includes lay/comrade statements as well as service department 
verification.  

As noted, the record does not show that the veteran had 
combat service.  Also, significantly, the veteran does not 
allege that his PTSD resulted from a combat-related stressor.  
Thus, the Board must make an initial determination as to 
whether any of the veteran's alleged stressors factually 
occurred.  The Board notes that the veteran set forth his 
alleged stressors to various medical examiners and in 
correspondence of record, as noted below.  

A review of the veteran's outpatient treatment records 
indicate that the veteran suffered from stress and anxiety.  
Specifically, the veteran complained of stress at work and at 
home.  In April 1998, the veteran reported that he was angry 
and often snapped at people.  The veteran stated that he was 
depressed most of the time.  The veteran requested help with 
stress management.  In June 1998, the veteran and his wife 
returned for another psychiatric consultation.  The veteran 
reported many symptoms associated with PTSD which were 
corroborated by his wife.  The veteran's wife reported that 
her husband avoided crowds and fireworks.  She reported that 
her husband exhibited excessive startle response, 
irritability, and an inability to be close to her at night.  
In a subsequent June 1998 consultation report, the veteran 
reported hypervigilance, emotional numbing, nightmares and 
flashbacks.  The veteran also stated that these feelings had 
been triggered at his job as a police dispatcher when a 
murder suicide was reported.  The veteran stated that he was 
criticized for the way he handled the situation.  The veteran 
also stated that his wife was his only friend.

In his PTSD questionnaire of August 1998, the veteran 
asserted that while serving in Vietnam, he was hospitalized 
in Japan for a hernia operation in July 1970.  During that 
time, he reported that he listened to a wounded serviceman 
scream that he was bleeding to death throughout the night.  
The bleeding serviceman was eventually taken away, and the 
veteran was told that he subsequently died.

In order to verify the veteran's stressors, the RO attempted 
to locate all personnel service records as well as service 
medical records.  However, no service medical records were 
located and the RO indicated that they have been 
"misplaced."  The Board notes that at the time of an 
October 1996 rating decision, the service medical records 
were associated with the claims file and they apparently 
showed that the veteran underwent a hernia operation in July 
1970 during service.  The veteran was service-connected for a 
left inguinal hernia.  The veteran has indicated that he was 
treated at 249th General Hospital APO 96267 in Japan.  The 
Board notes that the veteran's assertions that he was treated 
at 249th General Hospital APO 96267 in Japan for a hernia 
repair during service are corroborated by the veteran's 
service personnel file which indicates that the veteran was 
treated at 249th General Hospital APO 96267 in Japan on July 
19, 1970 as well as by the October 1996 rating decision.  The 
personnel records further indicate that the veteran was 
transferred to the W07E Naval Hospital in Chelsea, 
Massachusetts on July 26, 1970.  The Board notes that the RO 
did request the clinical records for the 249th General 
Hospital APO 96267 in Japan from the National Personnel 
Records Center (NPRC), and that search was negative.  

The Board finds that the veteran's service personnel file, 
which indicates that the veteran was treated at the 249th 
General Hospital in Japan, as well as the October 1996 rating 
decision, are sufficient to provide supporting evidence that 
the veteran was treated for a hernia repair at the 249th 
General Hospital in Japan.  As noted, the veteran contends 
that while he was hospitalized in Japan for a hernia 
operation in July 1970, he listened to a wounded serviceman 
scream that he was bleeding to death throughout the night 
and, after the bleeding serviceman was eventually taken away, 
the veteran was told that he had died.  Moreover, since the 
veteran accurately reported his history of being hospitalized 
in Japan for a hernia and since there is no conflicting 
evidence of record regarding his alleged stressor, the Board 
finds that the evidence is sufficient to show that the 
veteran's alleged hospital stressor actually occurred.  

Thus, the pertinent regulation and the Cohen case require an 
evaluation with regard to whether or not the veteran has a 
clear diagnosis of PTSD and whether there is a link, 
established by medical evidence between current 
symptomatology and the inservice stressor.  That is, if a 
medical examiner diagnoses PTSD, that diagnosis must be based 
on the confirmed stressor.  

In the Cohen case, the Court noted that under 38 C.F.R. § 
3.304(f), a current medical diagnosis of PTSD must be an 
"unequivocal" one.  The Court further explained that a PTSD 
diagnosis by a mental health professional must be presumed to 
have been made in accordance with Diagnostic and Statistical 
Manual of Mental Disorders (DSM) criteria.  In other words, a 
diagnosis of PTSD by a mental health examiner will be 
presumed to be in accordance with DSM criteria as to adequacy 
of symptomatology and sufficiency of stressor.  

In discussing the sufficiency of a stressor to support a 
diagnosis of PTSD, the Court pointed out that under the DSM-
III-R a psychologically traumatic event(s) must be shown to 
have had the potential of evoking significant symptoms of 
distress in almost everyone.  However, the Court further 
noted that under DSM-IV a subjective test had been adopted.  
Specifically, in order for a stressor to sufficiently support 
a diagnosis of PTSD: (1) a person must have been exposed to a 
traumatic event in which the person experienced, witnessed, 
or was confronted with an event that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and (2) the person's 
response involved intense fear, helplessness, or horror.  The 
Court explained that DSM-IV's "stressor sufficiency" 
requirements involved medical questions requiring examination 
and assessment by a mental-health professional.  

At this point, the Board notes that the pertinent regulation 
and the Cohen case do not require that the veteran 
exclusively have PTSD.  The veteran may well have more than 
one psychiatric diagnosis.  Rather, the Board must determine 
if he currently has PTSD due to the confirmed stressor.  A 
review of the medical evidence shows that the veteran clearly 
has PTSD.

The veteran was afforded a VA PTSD examination in August 
1998.  The veteran reported that he worked full time as a 
nighttime dispatcher for a police department.  The veteran's 
26 year marriage was described as "good."  The veteran has 
two children.  The veteran reported significant family stress 
associated with his irritability.

The veteran described his experience in Vietnam to include 
frequent rocket attacks.  However, he did not indicate that 
those attacks were stressful to him.  The veteran's 
subjective complaints included almost no social interaction 
outside of that with his wife and children.  The veteran 
lashes out at people for no reason.  The veteran gets 
"stressed out" for no reason.  The veteran stated that he 
hates people and works at night to avoid other people.  The 
veteran described an exaggerated startle response and severe 
irritability.  The veteran reported significant short-term 
memory loss secondary to decreased concentration.  The 
veteran reported "depressed mood all the time."  

The veteran presented as a neatly and casually dressed male 
who was pleasant and cooperative throughout the course of the 
interview.  There was no evidence of impairment of thought 
process or communication.  The veteran did describe 
hallucinations of "the voice in the hospital."  There was 
no evidence of delusions or paranoia.  The veteran did not 
describe any history of inappropriate behavior.  He described 
occasional thoughts of death with suicidal ideation.  He 
denied homicidal ideation.  The veteran was able to maintain 
minimal personal hygiene and perform other activities of 
daily living.  He was alert and oriented to person, place and 
time.  The veteran did not describe obsessive or ritualistic 
behavior.  Speech was clear and goal directed.  He did not 
describe specific panic attacks, though he did describe 
extremely high anxiety.

The veteran noted that he was hospitalized during service for 
a hernia.  First in DaNang, and then in Japan.  The veteran 
stated that he is still haunted every day by the screaming 
from the serviceman in the hospital in Japan.  

The examiner associated the veteran's stressful experiences 
in Vietnam to his current psychiatric symptoms.  The 
diagnosis was PTSD on the basis of the reported combat 
experience and the hospital incident.  The examiner noted a 
GAF score of 60, representing severe impairment in social 
functioning with significant symptoms of anxiety which the 
veteran was able to manage without major impairment and 
multiple life areas.

In a March 1999 statement, the examiner concluded that the 
veteran's experience in the hospital in Japan is a clear DSM 
IV stressor which is linked to all PTSD symptoms.

In June 1999, the Board requested a VA expert medical opinion 
to clarify:  1) Whether the veteran did in fact have PTSD 
DSM-IV; 2)If so, on what stressors, if any, is the PTSD 
based; and 3)Was the veteran's experience in the hospital in 
Japan sufficient to cause PTSD under DSM-IV?

In response to each of the above questions, the medical 
expert reviewed the entire claims file and determined that 
"If the veteran's claims were truthful, then he suffers from 
PTSD under DSM-IV."

In sum, the September 1998 VA examination, as well as the 
August 1999 expert medical opinion attributed the development 
of PTSD to the stressor, if confirmed.  As noted, that 
stressor has been confirmed.  As such, the Board finds that 
this medical evidence provides a clear diagnosis of PTSD as 
well as a link, established by medical evidence between 
current symptomatology and the inservice stressor.  

Therefore, the evidence shows that the veteran has a clear 
diagnosis of PTSD, that the veteran was exposed to a stressor 
during service, and that the medical evidence shows that the 
veteran's PTSD was due to his exposure to that stressor 
during service.  Accordingly, entitlement to service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 1991); 38 C.F.R. § 3.304(f) (1998).




ORDER

Service connection for PTSD is granted.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

